DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Response to Amendment
Applicant’s amendments filed on 06/08/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments filed on 06/08/2022 regarding the burner tube being partially disposed in the in interior burner area have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the 103 rejection below. 
Applicant’s arguments filed 06/08/2022 regarding Cao have been fully considered but they are not persuasive. 
Applicant’s further argument on page 8 that Cao does not teach of the spray cooled system is not persuasive. The Examiner recognizes that Cao utilizes the spray nozzle to form a combustible slurry, Cao, however, also directly teaches utilizing the spray nozzle to cool the burner nozzle which in turn prolongs the service life of the burner. As a result, Cao teaches of spray cooling a burner with a clear motivation to combine with a known burner in the art. 
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, line 8 recites “the burner”, however, there is no antecedent basis for this element of the limitation. The limitation should recite “a burner”. Further, in claim 1, line 13 the limitation “a burner” should be changed to “the burner” as the earlier burner limitation of claim 1, line 8 will provide antecedent basis.
Claim 7, line 15, recites “the burner”, however, there is no antecedent basis for this element of the limitation. The limitations should recite “a burner”.  Further, in claim 7, line 20 the limitation “a burner” should be changed to “the burner” as the earlier burner limitation of claim 7, line 20 will provide antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rymarchyk et al. (US 20070058689 A1) hereinafter referred to as Rymarchyk in view of Cao (CN 202265552 U).
Regarding claim 1, Rymarchyk teaches of a burner panel (Fig. 5, panel 22)comprising:
a body comprising:
a top surface, a bottom surface, a left surface, a right surface, a back surface, and a front surface, the front, top, bottom, left and right surfaces partially surrounding an interior burner area (¶ [0031], the front plate or hot face 24 is part of an integrally cast three-dimensional copper shell including panel sidewalls 28 wherein the steel rear plate 26 is welded or otherwise firmly yet removably attached to the panel sidewalls 28); and
a burner tube at least partially disposed in the interior burner area and providing an opening through the front surface, wherein the burner tube is configured to accept the burner (Fig. 5, tube 40 extends through the entire width of the panel from the front surface to the back surface); and
wherein the burner tube is fluidly sealed to the body and is configured to prevent fluid from the spray-cool system from entering an area to be heated by a burner through the front surface from the interior burner area (Fig. 5, tube 40; ¶ [0034], According to a preferred embodiment, tubes 40 and 42 are integrally cast with the copper shell including front plate 24 and side walls 28, since the burner tube is integrally cast the surrounding interior burner area is fluidly sealed and would prevent liquid from entering the area to be heated.).
	Rymarchyk fails to teach a spray-cool system disposed in the interior burner area, the spray cool system configured to spray a fluid in the interior burner area and on the burner tube.
	Cao does teach of a spray-cool system disposed in the interior burner area, the spray cool system configured to spray a fluid in the interior burner area and on the burner tube (Fig. 1, cooling pipe 5; Abstract, the cooling pipe is guided coolant from entering from the exterior gasification passage and directly spraying to cool the burner head).
	Specifically, the combination the examiner has in mind is to insert the water cooling pipe 5 of Cao into the water inlet 30 on Rymarchyk so as to spray the interior area of the panel with a coolant spray and for the coolant spray to be drained out of the water outlet 32 of Rymarchyk. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Rymarchyk with the combination above. Doing so would prolong the service life of the burner (Abstract) and would utilize less water than the cooling method originally utilized by Rymarchyk as the spraying coolant of Cao is atomized.
Regarding claim 2, Rymarchyk as modified teaches of the burner panel of claim 1, Rymarchyk further teaches of further comprising:
two or more first flanges extending inward from the top surface, the bottom surface, the left 
surface, or the right surface (Fig. 2, steel lugs 34 extend from all edges of the burner); and
a dust cover coupled to the first flanges, wherein the spray-cool system is disposed between the 
dust cover and the front surface (Fig. 2, steel lugs 34 are welded to rear face 26, the spray cool system of Cao enters at water inlet 30 and sprays the interior area of the panel, therefore it is located between the dust cover and the front surface of Rymarchyk).
Regarding claim 3, Rymarchyk as modified teaches of the burner panel of claim 2, and Rymarchyk further teaches wherein the burner tube further comprises:
a second flange extending outward from the burner tube (Fig. 2, lobe 44), the dust cover 
coupled to the second flange (Fig. 2; ¶ [0031], [0034]; rear plate 26 is welded to the integrally cast tube and copper shell therefore the rear plate 26 (dust cover) is coupled to the second flange of the burner tube).
Regarding claim 4, Rymarchyk as modified teaches of the burner panel of claim 1, and Rymarchyk as modified further teaches wherein the spray-cool system comprises:
a header configured to be coupled to a coolant water source disposed outside the burner panel (Cao, ¶ [0036],[0037]; Fig. 1, cooling pipe 5); and
one or more nozzles configured to spray-coolant in the interior burner area (The combination of Cao and Rymarchyk made in claim 1 teaches of the spray nozzle spraying the interior area of the panel (burner) of Rymarchyk).	
Regarding claim 15, Rymarchyk teaches a method for cooling a burner panel of a metallurgical furnace with a spray-cool system (Abstract), the method comprising:
coupling a burner panel of a metallurgical furnace to a cooling fluid source (Fig. 2, water inlet 30 for coolant);
a drain supposed therein the burner panel (Fig. 2, water outlet 32)
collecting the cooling fluid sprayed from the spray-cooled system in the drain of the burner panel (Fig. 2, water outlet 32; ¶ [0032]).
Rymarchyk fails to teach the burner panel having a spray-cool system;
spraying cooling fluid from the spray-cool system in the burner panel onto a burner tube.
Cao teaches the burner panel having a spray-cool system (Fig. 1, cooling pipe 5);
spraying cooling fluid from the spray-cool system in the burner panel onto a burner tube (the spray-cool system of Cao in combination would spray the burner tube, see combination below).
Specifically, the combination the examiner has in mind is to insert the water cooling pipe 5 of Cao into the water inlet 30 on Rymarchyk so as to spray the interior area of the panel with a coolant spray and for the coolant spray to be drained out of the water outlet 32 of Rymarchyk. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Rymarchyk with the combination above. Doing so would prolong the service life of the burner (Abstract) and would utilize less water than the cooling method originally utilized by Rymarchyk as the spraying coolant of Cao is atomized.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rymarchyk et al. (US 20070058689 A1) hereinafter referred to as Rymarchyk in view of Cao (CN 202265552 U) and Nomura et al. (JP 2017116186 A) hereinafter referred to as Nomura.
Regarding claim 5, Rymarchyk as modified teaches of the burner panel of claim 5, and Rymarchyk further teaches of a gutter disposed in the interior burner area (Fig. 2, water outlet 32), the gutter configured to collect coolant sprayed from the nozzles.
Rymarchyk fails to teach of a drain connected to the gutter, the drain configured to remove 
coolant from the interior burner area.
	Nomura teaches of a drain connected to the gutter, the drain configured to remove coolant from the interior burner area (Figs. 1-2, drainage suction pipe 2).
	Specifically, the combination the examiner has in mind is to fit the drainage suction pipe of Nomura to the water outlet 32 of Rymarchyk to suction the atomized coolant of Cao out of the burner panel. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nomura to further modify Rymarchyk as modified. Doing so would ensure that the atomized coolant of Cao would be removed from the burner (¶ [0015] - [0016]).
Regarding claim 6, Rymarchyk as modified teaches of the burner panel of claim 5, and Nomura teaches wherein the bottom surface has an angle to direct coolant to the drain (Figs. 1-2, inclined wall 15).
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rymarchyk et al. (US 20070058689 A1) hereinafter referred to as Rymarchyk in view of Lehr et al. (US 5561685 A) hereinafter referred to as Lehr and Cao (CN 202265552 U).
Regarding claim 7, Rymarchyk teaches of a metallurgical furnace (Fig. 1, EAF furnace 10) comprising:
a sidewall (fig. 1, sidewall 12) having a roof disposed thereon (¶ [0030], The top wall or roof as 
well as the furnace electrodes are not relevant to the present invention and are omitted for clarity of illustration., these features being omitted mean that they would typically be there, thus teaching the limitation), the sidewall comprising:
the sidewall comprising a sidewall burner pocket formed therethrough (Fig. 1, opening pocket built into sidewall 14 to allow the burner panel 18 to be exposed to the interior of the furnace);
	a burner panel disposed in the sidewall burner pocket, the burner panel comprising:
a body comprising (Fig. 1, burner panel 18 and sidewall 14):
a top surface, a bottom surface, a left surface, a right surface, a back surface, and a front surface, the front, top, bottom, left and right surfaces partially surrounding an interior burner area (¶ [0031], the front plate or hot face 24 is part of an integrally cast three-dimensional copper shell including panel sidewalls 28 wherein the steel rear plate 26 is welded or otherwise firmly yet removably attached to the panel sidewalls 28); and
a burner tube at least partially disposed in the interior burner area and providing an opening through the front surface, wherein the burner tube is configured to accept the burner (Fig. 5, tube 40 extends through the entire width of the panel from the front surface to the back surface); and
wherein the burner tube is fluidly sealed to the body and is configured to prevent fluid from the second spray-cool system from entering an area to be heated by a burner through the front surface from the interior burner area (Fig. 5, tube 40; ¶ [0034], According to a preferred embodiment, tubes 40 and 42 are integrally cast with the copper shell including front plate 24 and side walls 28, since the burner tube is integrally cast the surrounding interior burner area is fluidly sealed and would prevent liquid from entering the area to be heated.).
	Rymarchyk fails to teach the sidewall comprising an interior face having a first surface partially bounding an interior volume and a second surface facing away from the interior volume, the interior volume having a first spray-cool system and a drain system disposed therein, the interior face having a sidewall burner pocket formed therethrough;
	a second spray-cool system disposed in the interior burner area, the second spray cool system configured to spray a fluid in the interior burner area and on the burner tube.
	Lehr teaches of the sidewall comprising an interior face having a first surface partially bounding an interior volume and a second surface facing away from the interior volume (see annotated Fig. 2 of Lehr below, Fig. 4 enclosed space 300), the interior volume having a first spray-cool system (Fig. 4, liquid coolant supply header conduit 400A) and a drain system disposed therein (Fig. 4, drain opening 320, drain outlet 330).
	Specifically, the combination the examiner has in mind is to modify replace the sidewalls of Rymarchyk with the sidewall system of Lehr taught above and to further add the first spray-cooled system of Lehr to that sidewall system with the corresponding drainage system. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lehr to modify Rymarchyk with the above combination. Doing so allows for particular regions of the sidewall with high thermal stress to be targeted particularly by the spray cool system allowing them to be cooled to an acceptable level. 
	Cao teaches of a second spray-cool system disposed in the interior burner area, the second spray cool system configured to spray a fluid in the interior burner area and on the burner tube (Fig. 1, cooling pipe 5; Abstract, the cooling pipe is guided coolant from entering from the exterior gasification passage and directly spraying to cool the burner head).
	Specifically, the combination the examiner has in mind is to insert the water cooling pipe 5 of Cao into the water inlet 30 on Rymarchyk so as to spray the interior area of the panel with a coolant spray and for the coolant spray to be drained out of the water outlet 32 of Rymarchyk. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cao to modify Rymarchyk with the combination above. Doing so would prolong the service life of the burner (Abstract) and would utilize less water than the cooling method originally utilized by Rymarchyk as the spraying coolant of Cao is atomized.
Regarding claim 8, Rymarchyk as modified teaches of the metallurgical furnace of claim 7, and Rymarchyk further teaches further comprising:
two or more first flanges extending inward from the top surface, the bottom surface, the left surface, or the right surface (Fig. 2, steel lugs 34 extend from all edges of the burner); and
a dust cover coupled to the first flanges, wherein the spray-cool system is disposed between the dust cover and the front surface (Fig. 2, steel lugs 34 are welded to rear face 26, the spray cool system of 
Cao enters at water inlet 30 and sprays the interior area of the panel, therefore it is located between the dust cover and the front surface of Rymarchyk).
Regarding claim 9, Rymarchyk as modified teaches of the metallurgical furnace of claim 8, and Rymarchyk further teaches wherein the burner tube further comprises:
a second flange extending outward from the burner tube (Fig. 2, lobe 44), the dust cover coupled to the second flange (Fig. 2; ¶ [0031], [0034]; rear plate 26 is welded to the integrally cast tube and copper shell therefore the rear plate 26 (dust cover) is coupled to the second flange of the burner tube).
Regarding claim 10, Rymarchyk as modified teaches of the metallurgical furnace of claim 7, and Rymarchyk as modified further teaches wherein the spray-cool system comprises:
a header configured to be coupled to a coolant water source disposed outside the burner panel (Cao, ¶ [0036],[0037]; Fig. 1, cooling pipe 5); and
one or more nozzles configured to spray-coolant in the interior burner area (The combination of Cao and Rymarchyk made in claim 1 teaches of the spray nozzle spraying the interior area of the panel (burner) of Rymarchyk).	
Regarding claim 11, Rymarchyk as modified teaches of the metallurgical furnace of claim 10, and Lehr further teaches wherein the first spray-cooled system is fluidly coupled to the second spray-cooled system (Col. 1, lines 33-37).
Specifically, the combination the examiner has in mind is to interconnect the first and second 
spray cool systems. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated the teachings of Lehr to further modify Rymarchyk as modified to include the above combination. Doing so allows for each sub-assembly of the spray cool system to output spray coolant at different rates depending on the thermal stress on the particular area being cooled all while relying on a singular coolant supply system (Col. 1, lines 33-37).
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rymarchyk (US 20070058689 A1) in view of Lehr (US 5561685 A) , Cao (CN 202265552 U) and Nomura (JP 2017116186 A).
Regarding claim 12, Rymarchyk as modified teaches the metallurgical furnace of claim 10, and Rymarchyk further teaches further comprising:
a gutter disposed in the interior burner area (Fig. 2, water outlet 32), the gutter configured to 
collect coolant sprayed from the nozzles.
	Rymarchyk fails to teach of a drain connected to the gutter, the drain configured to remove 
coolant from the interior burner area.
Nomura teaches of a drain connected to the gutter, the drain configured to remove coolant 
from the interior burner area (Figs. 1-2, drainage suction pipe 2).
Specifically, the combination the examiner has in mind is to fit the drainage suction pipe of 
Nomura to the water outlet 32 of Rymarchyk to suction the atomized coolant of Cao out of the burner panel.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nomura to further modify Rymarchyk as modified. Doing so would ensure that the atomized coolant of Cao would be removed from the burner (¶ [0015] - [0016]).
Regarding claim 13, Rymarchyk as modified teaches of the metallurgical furnace of claim 12, and Nomura further teaches wherein the bottom surface has an angle to move coolant to the drain (Figs. 1-2, inclined wall 15).
Regarding claim 14, Rymarchyk as modified teaches of the metallurgical furnace of claim 12, and Nomura further teaches wherein the drain is fluidly coupled to the drainage system (¶ [0016], suction pipe is connected to a pump and removes the coolant out of the system)
Specifically, the combination the examiner has in mind is to connected the suction pump of 
Nomura to the drainage system taught by Rymarchyk as modified. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nomura to further modify Rymarchyk as modified to include the above combination. Doing so would allow for the atomized coolant to be removed from the burner panel (¶ [0015] - [0016]) while utilizing a unitary drainage system.

    PNG
    media_image1.png
    532
    731
    media_image1.png
    Greyscale

Annotated Fig. 2 of Lehr
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/
Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762